EXHIBIT EMPLOYMENT AGREEMENT Linster (“Lin”) W. Fox THIS AGREEMENT (the “Agreement”) is made and entered into as of the 1st day of August, 2009, by and between Shuffle Master, Inc., a Minnesota corporation (the “Company”), and Linster (“Lin”) W. Fox (the “Employee”), a resident of the State of California. RECITALS: A.The Company is in the business of developing, manufacturing, distributing and otherwise commercializing card shufflers, proprietary table games (both live, stimulated and electronic) and related gaming products and services (the “Business”), throughout the world. B.Company and Employee want to create an at-will employment relationship that protects the Company with appropriate confidentiality and non-compete covenants, and compensates the Employee for performing his obligations hereunder. C.The Company and Employee desire that Employee be employed by the Company on the terms and conditions of this Agreement. AGREEMENT In consideration of the mutual promises contained herein, Employee and the Company agree as follows: 1.Employment.The Company hereby employs Employee as its Executive Vice President and Chief Financial Officer (“CFO”) reporting to the Chief Executive Officer of the Company.Employee shall perform the normal duties of that position in a U.S. public company.Subject to the other terms and conditions hereof, Employee’s employment under this Agreement with the Company is for an initial term of three years and three months (the “Term”), beginning August 1, 2009 (the “Commencement Date”), through October 31, 2012. 2.Salary, Bonus and Benefits.Subject to each of the terms and conditions in this agreement, and while employed by the Company as its CFO: a. From the Commencement Date and if employed through July 31, 2010, Employee shall be paid a monthly base salary based on an annual base salary of Three Hundred Thousand Dollars ($300,000), paid in the same intervals as other employees of the Company; and if employed through October 31, 2009, Employee will also be eligible to receive a discretionary, pro-rata bonus for the fourth fiscal quarter of fiscal year 2009 worked by Employee. 1 b. After the first 12 months of Employee’s employment, Employee will continue to receive an annual base salary of no less than his annual base salary for the immediately prior 12 months of this Agreement, and will also be eligible to participate in an executive bonus program and/or in an individual performance bonus program as authorized by the Board of Directors of the Company (the “Board”) for the other senior management executives of the Company for fiscal year 2010 and thereafter, which, for fiscal year 2010, shall have a target bonus of no less than 50% of Employee’s base salary; provided that, if Employee is still employed by the Company as its CFO through July31, 2010, then Employee’s fiscal year 2010 bonus shall be no less than $40,000 (the “Minimum Bonus”), which Minimum Bonus shall be due and paid on August1, 2010. c. At the first regularly scheduled Board meeting held after the Commencement Date, Employee shall receive 60,000 options to purchase the Company’s common stock (the “Options”), as per the recommendation of the Compensation Committee (the “Committee”), and the approval of the Board.The Options shall not be issued out of any option or equity plan, but shall qualify as an inducement grant under Rule 4350(i)(1)(A)(iv) of the NASDAQ Stock Market Rules.The Options shall expire ten (10) years from the grant date.The shares underlying the Options shall be registered on Form S-8 within nine (9) months of the grant date.Except as otherwise set forth in and subject to paragraph 2(d) hereof, one-quarter (1/4) of the Options shall vest on each 12-month anniversary date of the grant date, commencing on the first 12-month anniversary date thereof and continuing for three years thereafter, such that full vesting will occur at the end of four years.The exercise price of the Options shall be the Company’s closing stock price on the date of the grant.The vesting of the Options on each such anniversary date shall be subject to Employee being employed with the Company on each such anniversary date.Notwithstanding the above vesting schedule, all Options shall accelerate vest in the event of the Employee’s death or total disability while the Employee is employed as the Chief Financial Officer of the Company, or in the event a change in control of the Company closes while the Employee is employed as the Chief Financial Officer of the Company.Any future stock options, restricted shares or other equity grants (“Equity”), if any, will be at the sole discretion of the Committee and the Board. d. Except as modified herein, any Equity issued at any time to Employee shall vest in accordance with the terms and conditions set forth in the applicable grant by the Board and, as otherwise may be applicable, with any relevant terms and conditions of Shuffle Master, Inc.’s 2004 Equity Incentive Plan (the “Plan”), as amended, or any subsequent plan, except as modified by the terms and conditions of the applicable grant by the Committee and the Board. e. During the Term, the Company agrees to provide Employee with the same benefits it provides all of the other senior management employees of the Company.Employee will not, however, be eligible to participate in the Company’s non-executive bonus program. 2 f. Except as otherwise set forth herein, Employee’s salary is set in the expectation that Employee’s full professional time during the Term will be devoted to Employee’s duties hereunder.Notwithstanding the foregoing, and subject to paragraph 3 hereof, Employee may (i) engage in charitable or civic activities and (ii) manage his personal investments so long as such activities individually, and in the aggregate, do not interfere with his performance of duties for the Company. g. During Employee’s employment with the Company, the Company will promptly pay or reimburse Employee for reasonable travel and other expenses incurred by Employee in the furtherance of or in connection with the performance of Employee’s duties.Such reimbursement will be in accordance with Company policies in existence from time to time. h. A relocation expense reimbursement (collectively “Relocation Expenses”) will be provided in order to assist Employee and his spouse to move from Rancho Bernardo, California, to Las Vegas.The Relocation Expenses, not to exceed $20,000, shall be for actual costs related to the relocation of Employee and his spouse from Rancho Bernardo, California, to Las Vegas, including the actual, verifiable and reasonable expenses of moving his furniture and household effects, plus transportation for Employee and his spouse from Rancho Bernardo, California, to Las Vegas, and up to three (3) months of paid rent at an “Oakwood-type” apartment in Las Vegas if Employee requires temporary housing in Las Vegas between August 1, 2009 and October 31, 2009.If, prior to twelve months after the date that Employee and his spouse relocate to Las Vegas, Employee leaves the Company’s employment voluntarily (or is terminated with just cause), then Employee agrees to reimburse the Company for the costs of the Relocation Expenses paid by the Company on a pro rated basis based upon the number of months Employee was employed by the Company. i. Notwithstanding any other provision contained in this Agreement which may be to the contrary: i)Employee shall be an employee-at-will with no guaranteed term of employment, and either Employee or the Company shall be entitled to terminate said employment with or without any prior notice, or with or without any cause; and ii)Except as otherwise expressly set forth in paragraph 2(b) hereof, Employee is not guaranteed any bonus (or specific amount thereof) which may be mentioned in this Agreement. 3.Outside Services or Consulting.Except as otherwise set forth herein, Employee, during the Term, shall devote Employee’s full professional time and best professional efforts to the Company.Employee may render other professional or consulting services to other persons or businesses from time to time during the Term, only if Employee meets all of the following requirements: 3 a. The services do not interfere in any manner with the Employee’s ability to fulfill all of his duties and obligations to the Company. b. The services are not rendered to any business which may compete with the Company in any area of the Business or do not otherwise violate paragraph 4 hereof. c. The services do not relate to any products or services, which form part of the Business. d. Employee informs and obtains the prior written consent of the Chief Executive Officer of the Company; provided, however, that after October 31, 2010, Employee may, with the prior written consent of the Company (such consent not to be unreasonably withheld), join the board of directors of one (1) other entity, and further provided that the provisions of paragraphs 3(a), 3(b), 3(c) and 3(d) are not violated and are otherwise fully adhered to. 4.Non-competition.In consideration of the provisions of this Agreement, Employee hereby agrees that he shall not, during the Term and for a period (the “Non-Compete Period”) of twenty-four (24) months thereafter: a. Directly or indirectly own, manage, operate, participate in, consult with or work for any business, which is engaged in the Business anywhere in the world.Notwithstanding the foregoing, it is understood and agreed that Employee may hold up to one percent (1%) of the shares of any publicly traded company. b. Either alone or in conjunction with any other person, partnership or business, directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or divert any of the employees, independent contractors, or agents of the Company (or its affiliates or successors) to work for or represent any competitor of the Company (or its affiliates or successors), or to call upon, on behalf of a competitor of or to the Business, any of the customers of the Company (or its affiliates or successors). c. Directly or indirectly provide any services to any person, company or entity, which is engaged in the Business anywhere in the world. 5.Confidentiality; Inventions. a. Employee shall fully and promptly disclose to the Company all inventions, discoveries, software and writings that Employee may make, conceive, discover, develop or reduce to practice either solely or jointly with others during Employee’s employment with the Company, whether or not during usual work hours.Employee agrees that all such inventions, discoveries, software and writing shall be and remain the sole and exclusive property of the Company, and Employee hereby agrees to assign, and hereby assigns all of Employee’s right, title and interest in and to any such inventions, discoveries, software and writings to the Company.Employee agrees to keep complete records of such inventions, discoveries, software and writings, which records shall be and remain the sole property of the Company, and to execute and deliver, either during or after Employee’s employment with the Company, such documents as the Company shall deem necessary or desirable to obtain such letters patent, utility models, inventor’s certificates, copyrights, trademarks or other appropriate legal rights of the United States and foreign countries as the Company may, in its sole discretion, elect, and to vest title thereto in the Company, its successors, assigns, or nominees. 4 b. “Inventions,” as used herein, shall include inventions, discoveries, improvements, ideas and conceptions, developments and designs, whether or not patentable, tested, reduced to practice, subject to copyright or other rights or forms of protection, or relating to data processing, communications, computer software systems, programs and procedures. c. Employee understands that all copyrightable work that Employee may create while employed by the Company is a “work made for hire,” and that the Company is the owner of the copyright therein.Employee hereby assigns all right, title and interest to the copyright therein to the Company. d. Employee has no inventions, improvements, discoveries, software or writings useful to the Company or its subsidiaries or affiliates in the normal course of business, which were conceived, made or written prior to the date of this Agreement. e. Employee will not publish or otherwise disclose, either during or after Employee’s employment with the Company, any published or proprietary or confidential information or secret relating to the Company, the Business, the Company’s operations or the Company’s products or services.Employee will not publish or otherwise disclose proprietary or confidential information of others to which Employee has had access or obtained knowledge in the course of Employee’s employment with the Company.Upon termination of Employee’s employment with the Company, Employee will not, without the prior written consent of the Company, retain or take with Employee any drawing, writing or other record in any form or nature which relates to any of the foregoing.Notwithstanding the foregoing, Employee shall have the right, as reasonably necessary, to retain copies of this Agreement, any employee stock option and restricted stock agreements, any other documents, information or materials related to Employee’s compensation or benefits from the Company (in order to confidentially review such items with Employee’s professional advisors or immediate family members), and any other documents which relate to Employee’s duties or obligations (fiduciary, ethical or otherwise) to the Board or the shareholders.In addition, and subject to the provisions of paragraph 23 hereof, nothing in this paragraph 5(e) or in paragraph 5(f) below shall be construed to prevent or preclude Employee from responding to legal process or testifying truthfully. 5 f. With respect to any confidential information, Employee understands that Employee’s employment with the Company creates a relationship of trust and confidence between Employee and the Company.Employee understands that Employee may encounter information in the performance of Employee’s duties that is confidential to the Company or its customers.For the Term hereof, and until the information falls into the public domain, Employee agrees to maintain in confidence all information pertaining to the Business or the Company to which Employee has access including, but not limited to, information relating to the Company’s products, inventions, trade secrets, know how, systems, formulas, processes, compositions, customer information and lists, research projects, data processing and computer software techniques, programs and systems, costs, sales volume or strategy, pricing, profitability, plans, marketing strategy, expansion or acquisition or divestiture plans or strategy and information of similar nature received from others with whom the Company does business.Employee agrees not to use, communicate or disclose or authorize any other person to use, communicate or disclose such information orally, in writing, or by publication, either during Employee’s employment with the Company or thereafter except as expressly authorized in writing by the Company unless and until such information becomes generally known in the relevant trade to which it relates without fault on Employee’s part, or as required by law.Subject to the foregoing, Employee shall have the rights set forth in the final two grammatical sentences of paragraph 5(e) above.Confidential information shall not include any information in the public domain or otherwise generally available to the public. g. Employee has not and will not disclose to the Company any confidential information of a third party. 6.Termination Without Just Cause or Non-Extension by Company. a. Employee’s employment by the Company is “at will;” therefore, subject to the terms and conditions hereof, the Company may terminate Employee’s full-time employment at any time either with or without just cause.In the event of any termination of Employee’s full-time employment with the Company without just cause, or in the event that Employee’s full-time employment is not extended or renewed by the Company beyond the Term on terms at least as favorable to Employee as Employee is receiving during the last year of the Term, then Employee will remain bound to the covenants not to compete and confidentiality obligations of paragraphs 4 and 5 of this Agreement, according to their terms, and, subject to paragraph 25, each one of the following shall apply: iEmployee shall be paid a severance amount (the “Severance”) equal to twelve (12) months of his then monthly base salary (except that, in lieu of 12 months of his then monthly base salary, the Severance shall be 24 months, in the event that the provisions of paragraph 6(a)(v) apply); in either case, paid over a period of twenty-four (24) months from such termination, and paid in equal monthly installments and at the same intervals as other employees of the Company are then being paid their base salaries; iiEmployee shall continue to receive, during the 24 months from such termination, the same medical and dental insurance, (including without limitation prescription drugs), (collectively, “Health Insurance”), and any other benefits or insurance coverages which Employee would have received had his employment not been so terminated, or not extended; provided, however, if the Employee is not eligible for said Health Insurance, the Company shall pay the COBRA premiums for continuation coverage during the said 24-month period; further provided that, at Employee’s sole option, during said 24-month period, Employee can elect to also have his spouse covered under said Health Insurance, with the Employee paying the Company the incremental monthly cost which the Company incurs to so cover his spouse.(For the avoidance of doubt, the Company and Employee agree that it is the intent of this language and of this paragraph 6(a), and that this language means, among other things, that Employee will continue to vest in all Equity awards and receive all benefits during said 24-month period after such termination); 6 iiiEmployee shall receive, during the 24-month period from such termination, additional compensation (the “Additional Compensation”) for his agreeing herein to a covenant not to compete, equal to the amount of his immediate prior year’s actual cash bonus (excluding any Equity grants or long-term incentive bonuses, but, as for all senior management executives of the Company, including any spot bonuses).The amount, if any, due under this paragraph 6(a)(iii), shall be paid in 52 equal installments, on each of the Company’s pay dates, over said 24-month period; ivDuring the 24-month period from such termination, Employee shall be available to perform services on a part-time basis (on a guaranteed “no dismissal” basis and not subject to any termination, other than for just cause) for the Company and, subject to Employee’s other professional and/or personal duties or time commitments, shall be reasonably available, by telephone or email, to the then Chief Executive Officer of the Company, or his designee, but shall not be required to be physically in the Company’s offices or to travel on behalf of the Company, provided, however, that, for the avoidance of doubt, the Employee shall perform services during such 24 month period at a level of no more than 20 percent of the average level of bona fide services the Employee performed over the immediately preceding 36 month period such that the Employee shall have incurred a “separation from service” within the meaning of Section 1.409A-1(h) of the Department of Treasury Regulations on the date of the Employee’s termination of employment. vOnly in the event that the Employee’s employment as the CFO of the Company were terminated within 1 month prior to or following, (and in either case, solely because of the Change in Control event), an actual Change in Control event, and without Employee having been offered the same or a comparable position, then, in lieu of the provisions of paragraph 6(a)(i) therein, the Severance amount shall be 24 months of Employee’s then monthly base salary paid over a period of 24 months from such termination, paid in equal monthly installments at the same intervals as other employees of the Company are then being paid their base salaries.For purposes of this paragraph, “comparable position” shall mean (i) a position where the base salary is at least equal to the base salary received by Employee in the twelve month period before the Change in Control.For example, if there were an actual Change in Control event and the Employee were offered to remain in his CFO or a comparable position, then a termination without just cause shall not be deemed to have occurred, regardless of whether or not Employee accepts such position, and there shall be no Severance payment. For purposes of this Agreement, a “Change in Control Event” shall mean any of the following: 1.The Company is no longer a U.S. listed public company for a period of 3 consecutive months; 2.Fifty percent (50%) or more of the Company’s Equity is acquired by or merged with another entity or entities; or 3.An event defined as a Change in Control in any of the Company’s employee stock plans actually closes. b. For purposes hereof, any of the following acts or events shall, at Employee’s sole option, constitute a termination without just cause under this paragraph 6: i any material diminution or reduction of Employee’s title, position, reporting relationship, duties or responsibilities, except as caused by the acts or omissions of Employee; or ii any material breach by Company of this Agreement that is not cured within thirty (30) days after written notice by Employee of such breach. Notwithstanding the foregoing, for purposes of this Agreement, a termination without just cause shall not be deemed to have occurred unless Employee provides the Company with notice of the first occurrence of an event described above within 30 days of the first existence of such event, and the Company is provided at least 30 days to cure the condition and fails to do so. 7 c. In the event that, at the end of the Term, the Company elects not to extend or renew Employee’s full-time employment beyond the Term on terms at least as favorably to Employee as Employee is receiving during the last fiscal year of the Term, then such non-extension or non-renewal shall be deemed and treated as a termination without just cause, and in such case, each of the applicable provisions of paragraph 6(a) shall apply and Employee shall be bound to the provisions of paragraphs 4 and 5 hereof for the 24-month period of time during which Employee is being paid pursuant to paragraph 6(a). d. Employee’s termination of employment by reason of death or total “Disability” shall not be a termination without just cause under paragraph 6; in either such event, and notwithstanding any other provisions contained herein, however, Employee shall still be entitled upon a termination of employment by reason of death or Disability to receive:a lump sum payment of 6 months of his then base salary; the acceleration and immediate vesting of all Equity; and any disability, life insurance, or other benefits to which Employee is entitled.For purposes of this Agreement, “Disability” shall mean the total disability as determined by the Board in accordance with standards and procedures similar to those under the Company’s long-term disability plan, or, if none, a physical or mental infirmity which impairs Employee’s ability to perform substantially his duties for a period of 180 consecutive days, provided, however, to the extent required for purposes of compliance with Code Section 409A, a disability shall not be deemed to have occurred unless the disability constitutes a “Disability” within the meaning of Code Section 409A. e. The Company’s obligations to make the payments set forth in paragraph 6 and Employee’s right to any payments, compensation, part-time employment or other benefits as set forth in paragraph 6 is contingent upon and subject to Employee executing, concurrently upon the cessation of Employee’s full-time employment with the Company, the Company’s standard form general release (the “Release”), which Release shall:(a)generally, release the Company, its affiliates, and its officers and representatives from any claims, obligations, losses, damages, acts or omissions, known or unknown, which the Employee has or may have or may have suffered against the Company, excepting only the Company’s obligations under this Agreement, pursuant to and subject to its terms and conditions; and (b)have Employee make certain truthful representations and warranties regarding his employment with the Company. 7.Early Termination by Company for Just Cause.No matter what Employee’s position is, the Company may terminate Employee for just cause.In the event that the Company terminates the Employee for just cause, the Employee will remain bound under the provisions of paragraphs 4 and 5, but will not be entitled to any compensation or benefits following his termination of employment under this Agreement, other than any accrued but unpaid salary or other benefits required by applicable law.Termination for “just cause” shall include, without limitation (and each of the following shall be deemed non-cumulative): a. Material dishonesty as to a matter which is materially injurious to the Company, which act or omission, if curable, is not remedied by the Employee within thirty (30) days following the Board’s specific written notice stating such alleged act or omission; b. The commission of an act or omission intended or likely to materially injure the Business or reputation of the Company, which act or omission, if curable, is not remedied by the Employee within thirty (30) days following the Board’s specific written notice stating such alleged act or omission; c. A violation of any of the material provisions of this Agreement, including without limitation, Sections 4 and/or 5 hereof, or of any Company policy or procedure pertaining to ethics, any of which violation, if curable, is not remedied by the Employee within thirty (30) days following the Board’s specific written notice stating such alleged violation; 8 d. A determination in good faith by Employee’s direct supervisor that the Employee has failed or refused to perform his duties as assigned by his supervisor or his designee (it being understood that this provision, as well as the same provision in any other senior management executive employment agreements, applies to “material” duties), which failure or refusal, if curable, is not remedied by the Employee within thirty (30) days following the written notice stating such alleged failure; e. The commission of an act or an omission which actually or potentially puts at risk any of the Company’s gaming licenses or regulatory approvals; f. Any breach of any fiduciary duty owed by Employee to the Company; g. Employee’s being accused or convicted of:(i) any felony; or (ii) any crime or act involving moral turpitude to the extent that, in the reasonable judgment of the Company, the Employee’s credibility or reputation is no longer at an adequate level in order for Employee to positively represent the Company to the public at Employee’s current position; or h. The inability or refusal of Employee to be licensed or approved in any jurisdiction by a gaming regulator; or if Employee is denied a gaming license or approval (or any of same is revoked, suspended or conditional) in or by any jurisdiction; or if Employee’s employment with the Company puts at risk any of the Company’s licenses or approvals, or if Employee fails to cooperate with respect to any compliance or regulatory matter. 8.Voluntary Termination by Employee. a. In the event Employee “voluntarily quits” (as defined in and subject to paragraph 8(b)) his employment with the Company, Employee will remain bound under the provisions of paragraphs 4 and 5 hereof, for a period of 24 months from such voluntary quit, but will not be entitled to receive any compensation and benefits following his termination of employment except for (and which he shall receive):any accrued but unpaid salary; any other benefits required by law; and any already vested Equity. b. “Voluntary Quit” means an intentional termination by the Employee without pressure by the Company and further provided that, at the time of such “Voluntary Quit”, there was not a material breach of this Agreement by the Company. 9.Cooperation with Change in Control.Employee will reasonably cooperate with the Company in the event of a Change in Control.Change in Control shall be defined as in the Company’s 2004 Employee Equity Incentive Plan. 10.No Conflicting Agreements.Employee has the right to enter into this Agreement, and hereby confirms Employee has no contractual or other impediments to the performance of 9 Employee’s obligations including, without limitation, any non-competition or similar agreement in favor of any other person or entity. 11.Company Policies.Except as otherwise set forth herein, during the Term, Employee shall engage in no activity or employment which may conflict with the interest of the Company, and Employee shall comply with all policies and procedures of the Company including, without limitation, all policies and procedures pertaining to ethics; provided, however, this paragraph 11 shall not apply in the event of a change of control. 12.Independent Covenants.The covenants and agreements on the part of the Employee contained in paragraphs 4 and 5 hereof shall be construed as agreements independent of any other provision in this Agreement; thus, it is agreed that the relief for any claim or cause of action of the Employee against the Company, whether predicated on this Agreement or otherwise, shall be measured in damages and shall not constitute a defense or bar to enforcement by the Company of those covenants and agreements. 13.Injunctive Relief.In recognition of the irreparable harm that a violation by Employee of any of the covenants contained in either paragraphs 4 or 5 hereof would cause the Company, the Employee agrees that, in addition to any other relief afforded by law, an injunction (both temporary and permanent) against such violation or violations may be issued against him or her and every other person and entity concerned thereby, it being the understanding of the parties that both damages and an injunction shall be proper modes of relief and are not to be considered alternative remedies; provided, however, that the issue and amount, if any, of damages shall be litigated through arbitration as required by paragraph 20 below.Employee consents to the issuance of such injunctive relief without the necessity of the Company posting a bond or other security. 14.Notice.Any notice sent by registered mail to the last known address of the party to whom such notice is to be given shall satisfy the requirements of notice in this Agreement.Any notice to Employee shall also be sent, only as a courtesy, to Employee’s attorney, as follows:Larry A. Walraven, Walraven & Lehman LLP, 120 Vantis Suite 535, Aliso Viejo, CA 15.Entire Agreement.This Agreement is the entire agreement of the parties hereto concerning the subject matter hereof and supersedes and replaces in its entirety any oral or written existing agreements or understandings between the Company and the Employee relating generally to the same subject matter.Company and Employee hereby acknowledge that there are no agreements, promises, representations or understandings of any nature, oral or written, regarding Employee’s employment, apart from this Agreement, and Employee acknowledges that no promises, representations or agreements not contained in this Agreement have been made or offered by the Company.This Agreement supersedes all previous employment agreements or offer letters, oral or written, between the Company and the Employee. 16.Severability.It is agreed and understood by the parties hereto that if any provision of this Agreement should be determined by an arbitrator or court to be unenforceable in whole or in part, it shall be deemed modified to the minimum extent necessary to make it reasonable and enforceable under the circumstances, and the court shall be authorized by the parties to reform this Agreement in the least way necessary in order to make it reasonable and enforceable. 10 17.Governing Law.This Agreement shall be construed and enforced in accordance with the laws of the State of Nevada, without giving effect to the principles of conflicts of laws thereof. 18.Heirs, Successors and Assigns.
